IN THE SUPREME COURT OF THE STATE OF DELAWARE

  ASPIC ENGINEERING AND                     §
  CONSTRUCTION COMPANY,                     §
                                            §   No. 31, 2018
        Plaintiff Below,                    §
        Appellant,                          §   Court Below: Superior Court
                                            §   of the State of Delaware
        v.                                  §
                                            §   Case No. N17J-04042
  ECC CENTCOM CONSTRUCTORS                  §
  LLC and ECC INTERNATIONAL                 §
  LLC,                                      §

        Defendants Below,
        Appellees.

                           Submitted: August 15, 2018
                           Decided:   August 29, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                   ORDER

      This 29th day of August, 2018, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of

the Superior Court should be affirmed on the basis of and for the reasons stated

in its January 3, 2018 order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                                BY THE COURT:

                                                /s/ Collins J. Seitz, Jr.
                                                       Justice